Chapman, J.
If the note in suit was sent to the plaintiffs in a letter by Pollard the testator, and the letter contained a notice of the purpose for which it was sent, that notice would be part of the res gesta, and admissible in evidence on that ground. The letter was admitted as competent evidence of such notice, and for no other purpose. The objection to its admission was that it appeared to be written by Pollard in answer to a letter of the plaintiffs to him, and related to other papers therein named, and the defendant did not produce, or show or offer to show the loss of the letters or papers to which it referred, nor any reply to the same. But if these papers had been produced, they could not have affected the letter as a mere notice, and on that point they were immaterial.
The defence set up against the note was that it was given for liquors sold to Pollard the testator, in violation of Gen. Sts. c. 86, § 61, relating to liquors sold out of the state, to be brought here and kept or sold here in violation of law “ under such circumstances that the vendor would have reasonable cause to believe that the purchaser entertained such illegal purpose.” The instructions given to the jury were carefully guarded, and stated fully the burden which was on the defendant to maintain his defence.
It is contended however that the evidence was not sufficient in law to authorize the jury to find for the defendant, especially on the point that the plaintiffs had reasonable cause for the belief mentioned in the statute. But it appears that they made inquiries as to Pollard’s pecuniary circumstances before selling liquors to him, and those inquiries would naturally include the *289kind and amount of the business in which he was engaged, and his methods of carrying it on. And when the defendant called upon one of the plaintiffs on behalf of his father, the admissions made to him were evidence, not only as to the plaintiff’s knowledge, but as to how he came by it, and were sufficient to authorize the finding of the jury on this point. We think the evidence was legally sufficient to sustain the defence.

Exceptions overruled.